Title: To James Madison from Wilson Cary Nicholas, 30 September 1816
From: Nicholas, Wilson Cary
To: Madison, James


        
          Dear Sir
          Richmond Septr. 30. 1816.
        
        I feel great reluctance in giving you the trouble of what I consider a personal application. The second daughter of my sister Norton (who you may remember at Mr. Randolph’s) married a Mr. Armistead, a gentn. who was bred a Merchant, but was unfortunate in business and obliged to retire to the country, where he has for several years supported his family by his labour. The event of a law suit by which his land has been lost, has thrown him and his family upon the world without a home. Mr. A. I am informed is well qualified to perform the duties of a clerk in one of the departments. You wou’d confer a personal obligation upon me if you wou’d have him placed in one of the offices. It is very far from my wish to see a man provided for by the public, who does not earn his wages. This I am confident Mr. A. wou’d do. His connexions are respectable, he is the brother of Col Armistead who defended the fort at Baltimore. You will see by the paper of to day, that the legislature of Va is called to meet the 11th. of Novr. This has been done with the expectation that the law requiring the Banks to pay specie on the 15th. of Novr. will be suspended until the day fixed by congress or until the banks generally do so. I think it very unfortunate that the northern Banks did not accede to the time offered (say the 20th. of Feby.). I am sure if it had been done every where at once there wou’d have been no risque or danger, it was both their interest & duty to have acquiesced in the day fixed by congress. Let the other Banks do as they may, in this State, we shall adhere to the government of the U.S. But if there is a certainty that by the first of July, the thing cou’d be accomplished with the universal consent, is it for four months gained or lost, worth the struggle and collision that it wou’d involve? It certainly is not and if possible it shou’d be avoided. The only objection that I see to congress extending the time to the

first of July, is the appearance of having been coerced by the Banks, this to be sure is very unpleasant, but I hope some day a little earlier or later may be fixed upon that will be agreeable to all parties. I have a perfect conviction that it is in your power to produce this harmony between the government & the Banks, and I am sure that nothing cou’d be more gratifying to you, than to render this signal service to your country, at the close of a political life so long and so usefully devoted to the public service. I cou’d write a volume upon this subject, but to you it is unnecessary. I regret that my excellent & respected friend Mr. Dallas acted so promptly. His having done so I acknowledge in some measure increases the difficulties but it is not an insuperable bar. I am Dear Sir with the greatest respect your hum. Serv.
        
          W. C. Nicholas
        
      